Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  129038(50)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                    SC: 129038
  v                                                                 CoA: 252516
                                                                    Kent CC: 02-000104-FH
  ANGEL HERNANDEZ-GARCIA,
             Defendant-Appellant.
  _____________________________________


                  On order of the Chief Justice, the motion by the Attorney General for leave
  to file a brief amicus curiae in this case is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2006                        _________________________________________
                                                                               Clerk